 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11        MEGAN NEWMAN, an individual,
                                                    Case No.: CV 18-8185-FMO (GJSx)
12
                      Plaintiff,
13                                                   STIPULATED PROTECTIVE
                v.                                   ORDER2
14
          MARK ESPER1, Secretary, U.S.
15        Department of Defense, in his
16        official capacity on behalf of the
          Defense Contract Management
17        Agency, and DOES, 1 to 10,
          inclusive,
18

19                    Defendants.
20

21
     1.      A. PURPOSES AND LIMITATIONS
22
             Discovery in this action is likely to involve production of confidential,
23
     proprietary or private information for which special protection from public
24
     disclosure and from use for any purpose other than prosecuting this litigation may
25

26   1
      Pursuant to Federal Rule of Civil Procedure 25(d), Mark Esper, Secretary of
27   Defense, is automatically substituted for his predecessor, Patrick M. Shanahan.

28
     2
      This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 2   enter the following Stipulated Protective Order. The parties acknowledge that this
 3   Order does not confer blanket protections on all disclosures or responses to
 4   discovery and that the protection it affords from public disclosure and use extends
 5   only to the limited information or items that are entitled to confidential treatment
 6   under the applicable legal principles.
 7         B. GOOD CAUSE STATEMENT
 8         This action is likely to involve the production of confidential and private
 9   medical records, including psychological/psychiatric/mental health records, as well
10   as documents reflecting personnel, financial, and personal income information of
11   third-parties, for which special protection from public disclosure and from use for
12   any purpose other than prosecution of this action is warranted. Such confidential
13   and proprietary materials and information consist of, among other things, medical
14   records, psychological/psychiatric/mental health records, which reflect not only
15   Plaintiff’s medical conditions, but reflect private matters involving third parties, not
16   parties to the litigation (therefore including information implicating privacy rights of
17   third parties), as well as personnel, financial, and income information, that otherwise
18   is generally unavailable to the public, or which may be privileged or otherwise
19   protected from disclosure under state or federal statutes, court rules, case decisions,
20   or common law. Accordingly, to expedite the flow of information, to facilitate the
21   prompt resolution of disputes over confidentiality of discovery materials, to
22   adequately protect information the parties are entitled to keep confidential, to ensure
23   that the parties are permitted reasonable necessary uses of such material in
24   preparation for and in the conduct of trial, to address their handling at the end of the
25   litigation, and serve the ends of justice, a protective order for such information is
26   justified in this matter. It is the intent of the parties that information will not be
27   designated as confidential for tactical reasons and that nothing be so designated
28   without a good faith belief that it has been maintained in a confidential, non-public
                                                  2
 1   manner, and there is good cause why it should not be part of the public record of this
 2   case.
 3            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 4            The parties further acknowledge, as set forth in Section 12.3, below, that this
 5   Stipulated Protective Order does not entitle them to file confidential information
 6   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 7   and the standards that will be applied when a party seeks permission from the court
 8   to file material under seal.
 9            There is a strong presumption that the public has a right of access to judicial
10   proceedings and records in civil cases. In connection with non-dispositive motions,
11   good cause must be shown to support a filing under seal. See Kamakana v. City and
12   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
13   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
14   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
15   require good cause showing), and a specific showing of good cause or compelling
16   reasons with proper evidentiary support and legal justification, must be made with
17   respect to Protected Material that a party seeks to file under seal. The parties’ mere
18   designation of Disclosure or Discovery Material as CONFIDENTIAL or
19   “ATTORNEYS’ EYES ONLY” does not—without the submission of competent
20   evidence by declaration, establishing that the material sought to be filed under seal
21   qualifies as confidential, privileged, or otherwise protectable—constitute good
22   cause.
23            Further, if a party requests sealing related to a dispositive motion or trial, then
24   compelling reasons, not only good cause, for the sealing must be shown, and the
25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
27   each item or type of information, document, or thing sought to be filed or introduced
28   under seal in connection with a dispositive motion or trial, the party seeking
                                                   3
 1   protection must articulate compelling reasons, supported by specific facts and legal
 2   justification, for the requested sealing order. Again, competent evidence supporting
 3   the application to file documents under seal must be provided by declaration.
 4          Any document that is not confidential, privileged, or otherwise protectable in
 5   its entirety will not be filed under seal if the confidential portions can be redacted.
 6   If documents can be redacted, then a redacted version for public viewing, omitting
 7   only the confidential, privileged, or otherwise protectable portions of the document,
 8   shall be filed. Any application that seeks to file documents under seal in their
 9   entirety should include an explanation of why redaction is not feasible.
10   2.     DEFINITIONS
11          2.1    Action: The previously-captioned case, filed in the U.S. District Court,
12   Central District, Case No.: 2:18-cv-08185 (entitled Megan Newman v. Mark Esper,
13   Secretary of Department of Defense in his official capacity on behalf of the Defense
14   Contract Management Agency).
15          2.2    “ATTORNEYS’ EYES ONLY” Information or Items: information
16   (regardless of how it is generated, stored or maintained) or tangible things that
17   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
18   in Section 7 herein.
19          2.3    Challenging Party: a Party or Non-Party that challenges the
20   designation of information or items under this Order.
21          2.4    “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for
23   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
24   the Good Cause Statement.
25          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
26   their support staff).
27          2.6    Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as
                                                 4
 1   “CONFIDENTIAL.”
 2         2.7    Disclosure or Discovery Material: all items or information, regardless
 3   of the medium or manner in which it is generated, stored, or maintained (including,
 4   among other things, testimony, transcripts, and tangible things), that are produced or
 5   generated in disclosures or responses to discovery in this matter.
 6         2.8    Expert: a person with specialized knowledge or experience in a matter
 7   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 8   an expert witness or as a consultant in this Action.
 9         2.9    House Counsel: attorneys who are employees of a party to this Action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         2.10 Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14         2.11 Outside Counsel of Record: attorneys who are not employees of a
15   party to this Action but are retained to represent or advise a party to this Action and
16   have appeared in this Action on behalf of that party or are affiliated with a law firm
17   that has appeared on behalf of that party, and includes support staff.
18         2.12 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.14 Professional Vendors: persons or entities that provide litigation
24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27         2.15 Protected Material: any Disclosure or Discovery Material that is
28   designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
                                                5
 1         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 2   Material from a Producing Party.
 3
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
 4
     Protected Material (as defined above), but also (1) any information copied or
 5
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
 6
     compilations of Protected Material; and (3) any testimony, conversations, or
 7
     presentations by Parties or their Counsel that might reveal Protected Material.
 8
           Any use of Protected Material at trial shall be governed by the orders of the
 9
     trial judge. This Order does not govern the use of Protected Material at trial.
10
     4.    DURATION
11
           FINAL DISPOSITION of the action is defined as the conclusion of any
12
     appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
13
     has run. Except as set forth below, the terms of this protective order apply through
14
     FINAL DISPOSITION of the action. The parties may stipulate that they will be
15
     contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
16
     but will have to file a separate action for enforcement of the agreement once all
17
     proceedings in this case are complete.
18
           Once a case proceeds to trial, information that was designated as
19
     CONFIDENTIAL or maintained pursuant to this protective order used or introduced
20
     as an exhibit at trial becomes public and will be presumptively available to all
21
     members of the public, including the press, unless compelling reasons supported by
22
     specific factual findings to proceed otherwise are made to the trial judge in advance
23
     of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
24
     showing for sealing documents produced in discovery from “compelling reasons”
25
     standard when merits-related documents are part of court record). Accordingly, for
26
     such materials, the terms of this protective order do not extend beyond the
27
     commencement of the trial.
28
                                                6
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items or oral or written
 7   communications that qualify so that other portions of the material, documents, items
 8   or communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2      Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or the legend
28   “ATTORNEYS’ EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY”
                                                 7
 1   legend), to each page that contains protected material. If only a portion of the
 2   material on a page qualifies for protection, the Producing Party also must clearly
 3   identify the protected portion(s) (e.g., by making appropriate markings in the
 4   margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
10   documents it wants copied and produced, the Producing Party must determine which
11   documents, or portions thereof, qualify for protection under this Order. Then,
12   before producing the specified documents, the Producing Party must affix the
13   “CONFIDENTIAL legend” or “ATTORNEYS’ EYES ONLY” to each page that
14   contains Protected Material. If only a portion of the material on a page qualifies for
15   protection, the Producing Party also must clearly identify the protected portion(s)
16   (e.g., by making appropriate markings in the margins).
17               (b) for testimony given in depositions that the Designating Party identifies
18   the Disclosure or Discovery Material on the record, before the close of the
19   deposition all protected testimony.
20               (c) for information produced in some form other than documentary and
21   for any other tangible items, that the Producing Party affix in a prominent place on
22   the exterior of the container or containers in which the information is stored the
23   legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
24   portions of the information warrants protection, the Producing Party, to the extent
25   practicable, shall identify the protected portion(s).
26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
27   failure to designate qualified information or items does not, standing alone, waive
28   the Designating Party’s right to secure protection under this Order for such material.
                                                 8
 1   Upon timely correction of a designation, the Receiving Party must make reasonable
 2   efforts to assure that the material is treated in accordance with the provisions of this
 3   Order.
 4   6.    CHALLENGING CONFIDENTIALITY AND ATTORNEYS’ EYES ONLY
 5   DESIGNATIONS
 6         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on
12   the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the “CONFIDENTIAL” or “ATTORNEYS’ EYES
16   ONLY” designation, all Parties shall continue to afford the material in question the
17   level of protection to which it is entitled under the Producing Party’s designation
18   until the Court rules on the challenge.
19

20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a
                                                9
 1   location and in a secure manner that ensures that access is limited to the persons
 2   authorized under this Order.
 3         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4   otherwise ordered by the court or permitted in writing by the Designating Party, a
 5   Receiving Party may disclose any information or item designated
 6   “CONFIDENTIAL” only to:
 7               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 8   well as employees of said Outside Counsel of Record to whom it is reasonably
 9   necessary to disclose the information for this Action;
10               (b) the officers, directors, and employees (including House Counsel) of
11   the Receiving Party to whom disclosure is reasonably necessary for this Action;
12               (c) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15               (d) the court and its personnel;
16               (e) court reporters and their staff;
17               (f) professional jury or trial consultants, mock jurors, and Professional
18   Vendors to whom disclosure is reasonably necessary for this Action and who have
19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20               (g) the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information;
22               (h) during their depositions, witnesses, and attorneys for witnesses, in the
23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
25   not be permitted to keep any confidential information unless they sign the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
27   agreed by the Designating Party or ordered by the court. Pages of transcribed
28   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                    10
 1   be separately bound by the court reporter and may not be disclosed to anyone except
 2   as permitted under this Stipulated Protective Order; and
 3               (i) any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5         7.3      Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
 6   Unless otherwise ordered by the court or permitted in writing by the Designating
 7   Party, Disclosures or Discovery Material designated “ATTORNEYS’ EYES ONLY”
 8   shall only be presented to or reviewed by:
 9               (a) the Receiving Party’s Counsel of Record in this Action, as well as
10   employees of said Counsel of Record to whom it is reasonably necessary to disclose
11   the information for this Action;
12               (b) Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15               (c) the court and its personnel;
16               (d) court reporters and their staff;
17               (e) professional jury or trial consultants, mock jurors, and Professional
18   Vendors to whom disclosure is reasonably necessary for this Action and who have
19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20               (f) the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information;
22               (g) during their depositions, witnesses, and attorneys for witnesses, in the
23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
25   not be permitted to keep any confidential information unless they sign the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
27   agreed by the Designating Party or ordered by the court. Pages of transcribed
28   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                    11
 1   separately bound by the court reporter and may not be disclosed to anyone except as
 2   permitted under this Stipulated Protective Order; and
 3             (h) any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5         Neither Plaintiff nor Defendant shall review Disclosures or Discovery
 6   material designated as “ATTORNEYS’ EYES ONLY.”
 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8         IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12             (a) promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14             (b) promptly notify in writing the party who caused the subpoena or order
15   to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification shall include
17   a copy of this Stipulated Protective Order; and
18             (c) cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20         If the Designating Party timely seeks a protective order, the Party served with
21   the subpoena or court order shall not produce any information designated in this
22   action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
23   determination by the court from which the subpoena or order issued, unless the
24   Party has obtained the Designating Party’s permission. The Designating Party shall
25   bear the burden and expense of seeking protection in that court of its confidential
26   material and nothing in these provisions should be construed as authorizing or
27   encouraging a Receiving Party in this Action to disobey a lawful directive from
28   another court.
                                                12
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
 5   EYES ONLY.” Such information produced by Non-Parties in connection with this
 6   litigation is protected by the remedies and relief provided by this Order. Nothing in
 7   these provisions should be construed as prohibiting a Non-Party from seeking
 8   additional protections.
 9             (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, or otherwise precluded by law, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21             (c) If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and
28   expense of seeking protection in this court of its Protected Material.
                                               13
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
16   procedure may be established in an e-discovery order that provides for production
17   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
18   (e), insofar as the parties reach an agreement on the effect of disclosure of a
19   communication or information covered by the attorney-client privilege or work
20   product protection, the parties may incorporate their agreement in the stipulated
21   protective order submitted to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party or Non-Party waives any right it otherwise would have to
27   object to disclosing or producing any information or item on any ground not
28   addressed in this Stipulated Protective Order. Similarly, no Party waives any right
                                                14
 1   to object on any ground to use in evidence of any of the material covered by this
 2   Protective Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in
13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2) affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   Section 4 (DURATION).
28
                                               15
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4

 5
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   DATED: September 6, 2019
 7
     /s/ Chad Wootton of Wootton Law Group
 8   Attorneys for Plaintiff
 9
     DATED: September 6, 2019
10

11   /s/ Aaron Kollitz of the United States Attorney’s Office
     Attorneys for Defendant
12

13

14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

15

16
     DATED: September 9, 2019

17

18

19

20
     _____________________________________
     GAIL J. STANDISH
21   UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28
                                              16
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Megan Newman v. Mark Esper, CV 18-8185-FMO (GJSx).
 9   I agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                17
